Citation Nr: 1732080	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stated Army from May 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  A transcript of that hearing is of record.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss had its onset in service. 

2.  Tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis - Left Ear Hearing Loss

The Veteran asserts that his current left ear hearing loss is related to in-service noise exposure.  

The Veteran has a current diagnosis of left ear hearing loss.  See July 2010 VA Examination at 12; see also 38 C.F.R. § 3.385.  In addition, the Veteran's competent and credible testimony establishes that he was exposed to noise trauma during service while working with missiles and Howitzers.  See April 2017 Hearing Transcript at 3.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current left ear hearing loss, and his in-service noise trauma. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that his left ear hearing loss initially began in service and has been recurrent since.  Id at 7.  As the requirements for establishing service connection are met, service connection is warranted.  38 C.F.R. § 3.303(a).

Analysis - Tinnitus

The Veteran asserts that he currently has tinnitus, which originally began in service.  

The Veteran has a current diagnosis of tinnitus.  See July 2010 VA Examination. 

The Veteran reports that his tinnitus has been present since active service.  See April 2017 Hearing Transcript at 6. 

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence. 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In view of the Veteran's competent and credible report that his tinnitus was present within his first post-service year, service connection is warranted.  Id. 


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In regards to the Veteran's claim for right ear hearing loss, he was afforded a VA hearing loss examination in July 2010, at which time it was determined that he did not have hearing loss for VA purposes in the right ear.  38 C.F.R. § 3.385.  Subsequently, the Veteran has indicated that his hearing in his right ear has gotten worse since his last VA examination.  See April 2017 Hearing transcript at 7.  Thus, the Veteran should be afforded a new VA hearing loss examination.  Any updated VA medical records should also be secured. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA medical records relevant to the Veteran's claim for right ear hearing loss. 

2. Then, schedule the Veteran for a VA examination to determine the current nature and etiology of his right ear hearing loss.  The claims folder should be made available to the examiner for review before the examination.

The examiner should state whether the Veteran has right ear hearing loss for VA purposes.  If so, provide an opinion as to whether it is at least as likely as not that the disability had its onset in service or resulted from his acoustic trauma in service. 

In offering his or her opinions, the examiner should acknowledge and discuss the Veteran's competent and credible report as to his in-service noise exposure, as well as the fact that the Veteran used hearing protection in his post-service occupation.

3. Then readjudicate the remanded issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


